Title: To George Washington from Thomas Jefferson, 19 December 1791
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Dec. 19. 1791.

The Secretary of state, to whom was referred, by the President of the United States, a letter from the Governor of Pennsylvania with the documents therein mentioned, on the subject of certain

lands on Lake Erie, having had the same under consideration, thereupon Reports
That Congress, by their resolution of June 6. 1788. directed the Geographer general of the United States to ascertain the quantity of land belonging to the United States between Pennsylvania & Lake Erie, & authorized a sale thereof.
That a sale was accordingly made to the commonwealth of Pennsylvania.
That Congress by their resolution of Sep. 4. 1788 relinquished to the said Commonwealth all their right to the government & jurisdiction of the said tract of land; but the right of soil was not transferred by the resolution.
That a survey of the said tract has been since made & the amount of the purchase money been settled between the Comptrollers of the United states and of the said Commonwealth, & that the Governor of Pennsylvania declares in the said letter to the President of the United states that he is ready to close the transaction on behalf of the said Commonwealth.
That there is no person at present authorised by law to convey to the said Commonwealth the right of soil in the said tract of land.
And the Secretary of state is therefore of opinion that the said letter & documents should be laid before the legislature of the United States to make such provision by law for conveying the said right of soil, as they in their wisdom shall think fit.

Th: Jefferson

